UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6419


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHAWN ANTONIO WILEY,

                Defendant – Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
District Judge. (3:03-cr-00205-FDW-1; 3:11-cv-00046-FDW)


Submitted:   May 26, 2011                 Decided:   June 1, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shawn Antonio Wiley, Appellant Pro Se.     Robert John Gleason,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Shawn    Antonio     Wiley     seeks        to    appeal        the    district

court’s     order       dismissing       his   28    U.S.C.A.          § 2255       (West    Supp.

2010) motion as untimely filed.                      The order is not appealable

unless      a    circuit       justice    or   judge       issues        a    certificate       of

appealability.          28 U.S.C. § 2253(c)(1)(B) (2006).                       A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                           28 U.S.C. § 2253(c)(2)

(2006).         When the district court denies relief on the merits, a

prisoner         satisfies        this     standard         by         demonstrating           that

reasonable        jurists        would     find      that        the     district          court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                       When the district court

denies      relief        on     procedural         grounds,        the       prisoner         must

demonstrate        both      that   the     dispositive          procedural           ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                         Slack, 529 U.S. at 484-85.

We   have       independently       reviewed       the     record       and    conclude        that

Wiley has not made the requisite showing.                          Accordingly, we deny

a    certificate        of     appealability        and    dismiss       the    appeal.          We

dispense        with     oral     argument     because           the     facts       and    legal

contentions         are        adequately      presented            in        the      materials



                                               2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3